Citation Nr: 0729090	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1960 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied an increase in a 20 percent rating for a right knee 
disability.  In June 2005, the Board remanded this appeal to 
schedule the veteran for a Board videoconference hearing.  In 
October 2005, the veteran testified at a Travel Board hearing 
at the RO.  In August 2006, the Board remanded this appeal 
for further development.  


FINDINGS OF FACT

The veteran's right knee residuals of a medial meniscectomy 
with degenerative joint disease is manifested by arthritis 
with some limitation of motion (motion was from 0 to 110 
degrees without pain on last examination), and no objective 
findings of instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter issued prior to the 
decision on appeal, and in August 2006 and February 2007 
letters, the RO provided notice as to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The August 2006 and February 2007 
letters also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, where the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent. 38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Turning to the evidence, a January 2004 VA treatment entry 
noted that the veteran was moving about with some difficulty 
and that he was obviously favoring the right knee.  It was 
also reported that grating was felt with movement of the 
right knee as well as audible popping.  The veteran stated 
that he had a slipping sensation in the right knee.  The 
examiner indicated that there was tendon laxity of the right 
knee and that the last X-rays showed degenerative joint 
disease.  The assessment included degenerative joint disease 
of the right knee.  

A February 2004 orthopedic examination for the VA, (performed 
by QTC Medical Services) noted that the veteran reported that 
he had been having pain and swelling of the right knee.  He 
stated that, at times, aspiration of the effusion was 
necessary.  The veteran also indicated that any minor trauma 
to the knee would result in increased pain and swelling.  It 
was noted that he wore a brace to support and stabilize the 
knee.  The examiner reported that the veteran's posture was 
normal, but that his gait was abnormal in that he had a right 
limp.  The examiner stated that a scar was present on the 
medical aspect of the right knee that measured 7 cm by 0.5 
cm.  The examiner indicated that the scar level was even and 
that there was no tenderness, disfigurement, ulceration, or 
adherence.  The examiner reported that the leg length from 
the anterior superior iliac spine to the medial malleolus was 
94 cm in both the right and left leg.  It was noted that the 
veteran reported that he required a knee brace and that he 
used crutches at times and that he indicated that the brace 
was needed to stabilize the knee.  

The examiner indicated that the general appearance of the 
veteran's right knee was slightly abnormal in that there was 
slight swelling.  The examiner stated, as to range of motion 
of the veteran's right knee, that flexion was 100 degrees and 
that extension was 0 degrees.  The examiner related that the 
range of motion of the veteran's right knee was additionally 
limited by pain and weakness, with flexion limited to 90 
degrees, but was not limited by fatigue, lack of endurance, 
or incoordination.  It was also noted that there was no 
ankylosis of the knee joint.  The examiner stated that the 
Drawer test was within normal limits in the right knee and 
that the McMurray's test was moderately positive.  It was 
reported that there was tenderness on medial and lateral 
aspects of the right knee, that there was slight swelling, 
and that crepitus was palpated.  The examiner indicated that 
there did not appear to be any locking pain or subluxation.  
The examiner noted that the VA-established diagnosis of post 
status right knee medical meniscectomy with degenerative 
joint disease remained unchanged.  The examiner commented 
that the veteran's claimed condition did not affect his 
occupation because he did not work, but that it did affect 
his daily activities in that any activity that required 
moving about was limited.  It was noted that the veteran also 
stated that he could not squat or kneel and that he had 
difficulty going up and down stairs.  

An August 2004 private statement from L. A. Reed, M.D., 
indicated that the veteran had undergone surgery for a 
cartilage injury affecting his right knee and that, 
currently, he had difficulty with flexion of his right knee 
while walking.  Dr. Reed stated that the veteran needed 
further evaluation and treatment to be rendered by an 
orthopedic surgeon.  

VA treatment records dated from December 2004 to March 2007 
show that the veteran was treated for disorders including 
right knee problems on numerous occasions.  For example, a 
December 2004 entry noted that the veteran was seen for pain 
in the right knee and that he ambulated with a lurching gait.  

A June 2005 treatment entry noted that the veteran was seen 
to have his right lower leg evaluated for an infection.  It 
was reported that he was diabetic and that he had trouble 
with his right knee swelling for quite some time after 
surgery in 1965.  He stated that he recently had an injury 
where he scraped his right lower leg on a tree after a storm.  
The nurse noted that it appeared that there was a difference 
in the length of the right leg being greater than the left 
leg.  The nurse stated that she asked if the veteran had 
orthopedic shoes that build-up the left leg to accommodate 
the right leg, but that the veteran stated that no one had 
ever mentioned that.  

A September 2006 VA orthopedic surgery consultation report 
noted that the veteran presented with a complaint of 
longstanding right knee pain with a previous history of 
surgery to his right knee in his mid twenties.  The veteran 
reported that over the last several years, his knee had 
become progressively more painful with associated locking, 
giving way, and a grinding sensation.  He stated that he had 
been treated to date with Hydrocodone for pain and a knee 
brace which had made his knee more painful.  He noted that he 
had tried using a cane for ambulation, but that it did not 
help.  The examiner reported that the veteran walked with a 
very slow antalgic gait favoring the right lower extremity.  
It was noted that it was a rather difficult examination 
secondary to the veteran's cooperation.  As to active range 
of motion of the veteran's right knee, the examiner indicated 
that the veteran was able to fully extend the knee and that 
he flexed to approximately 110 degrees or 115 degrees.  The 
examiner stated that there was no effusion present and that 
the veteran had rather diffuse tenderness throughout the 
knee.  It was noted that the veteran complained of 
parapatellar tenderness, medial joint line tenderness, and 
lateral joint line tenderness.  The examiner reported that 
the veteran did not have any patella inhibition or 
apprehension and that he had no medial or lateral 
instability.  The examiner indicated that the veteran had 
negative posterior and anterior Drawer signs, that he had 
negative Lachman's and McMurray's tests, and that there was 
no rotatory instability.  It was noted that the veteran was 
neurovascularly intact distally and that there was no pitting 
edema present.  The diagnosis was osteoarthritis of the right 
knee.  

A December 2006 VA treatment entry indicated that the veteran 
was seen for knee pain.  He reported that he had a long 
history of a painful right knee that had worsened over the 
past three to four months.  The examiner reported, as to 
range of motion of the right knee, that the veteran could 
extend to 5 degrees and that he could flex to 100 degrees.  
The examiner stated that there was tenderness along the 
medial and lateral joint line and that there was crepitance 
through range of motion.  It was noted that there was 
increased pain with medial and lateral stressors and that the 
Drawer sign was negative.  The impression was degenerative 
joint disease of the right knee.  

A March 2007 VA orthopedic examination report noted that the 
veteran reported his knee would give out and that it would 
swell all the time.  He stated that he had pain in his right 
knee and that it would pop and crack.  He also indicated that 
it had locked up twice.  The veteran related that he fell the 
previous Friday evening and injured his right knee again with 
a bruise on the inner side of his knee.  He reported that the 
pain in his right knee was constant and that the level of 
pain was always a ten.  It was noted that there was no 
additional limitation of motion or functional impairment and 
no flare-ups.  The veteran indicated that he was not able to 
walk downstairs or upstairs because of the pain in his right 
knee, although going upstairs was somewhat easier.  He stated 
that he could walk with a limp about a block or two, but that 
he could not walk long distances.  He reported that there was 
no affect on his daily activities.  The veteran indicated 
that his right knee would slide over all the time and that it 
would also grind.  He related that it felt like bone on bone 
and that sudden or quick twisting movement of the knee would 
increase the pain.  

The examiner reported that there was mild genu valgus 
deformity of the right knee noted.  The examiner stated that 
there was mild swelling of the right knee, but that there was 
no edema or effusion.  The examiner indicated that there was 
no instability and no weakness.  It was noted that that there 
was diffuse tenderness mostly on the medial side of the right 
knee.  It was also reported that there was a bruise on the 
medial side of the right knee and on the lower part of the 
thigh.  The examiner reported that there was some mild 
crepitus present during the repetitive movements and that the 
Lachman's, McMurray's, and Drawer tests were negative.  The 
examiner indicated that the veteran's right knee was stable 
and that there was no evidence of any atrophy of the muscles.  
It was noted that there was no weakness present, that there 
was no evidence of any abnormal weight bearing, and that 
there was no functional limitation on standing and walking.  

As to range of motion of the right knee, the examiner 
indicated that flexion was 0 to 110 degrees without pain and 
that with pain there was up to125 degrees flexion with -3 
degrees of extension.  The examiner noted that there appeared 
to be mild or slight limitation of the movements of the right 
knee because of the pain and that the veteran was able to 
tolerate the pain during the movements.  It was reported that 
there was no limitation because of weakness, fatigue, or 
repetitive use.  The examiner stated that there was no 
incoordination or fatigability noted.  The examiner indicated 
that a December 2006 X-ray of the veteran's right knee 
revealed moderate degenerative changes.  The diagnosis was 
degenerative joint disease of the right knee with mild to 
moderate functional loss due to pain.  The examiner indicated 
that an X-ray done on the date of the examination revealed 
moderate medial compartmental narrowing and degenerative 
joint disease of the patellofemoral joint.  

An April 2007 VA treatment entry noted that the veteran was 
seen with increased pain in the right knee for three weeks.  
He stated that such started with a fall that triggered his 
knee giving way.  He indicated that the knee had been swollen 
and that it was very tender along the medial aspect of the 
knee just above the joint.  The examiner reported that the 
veteran had severe degenerative joint disease changes and 
decreased range of motion with extension to +10 degrees and 
flexion to +90 degrees.  It was reported that there was no 
ligament instability.  A subsequent April 2007 entry noted 
that the veteran's medial knee swelling had gone down and 
that there was only minimal palpation cording and tenderness.  
The examiner reported that there was minimal cording and 
tenderness of the right medial lower leg and medial thigh.  
It was noted that there was no knee effusion.  The impression 
was degenerative joint disease of the knee.  

The veteran is service connected for post operative right 
medial meniscectomy with degenerative joint disease, rated 
analogously under Diagnostic Codes 5010-5258.  The Board 
notes that diagnostic Code 5258 contemplates dislocated 
semilunar cartilage, which is not objectively shown in this 
case.  A 20 percent rating was assigned by a February 2003 
rating decision, based on symptoms including limited range of 
motion as a result of pain and slightly positive McMurray's 
test.

The range of motion reported at the most recent March 2007 VA 
orthopedic examination, as well as the September 2006 VA 
orthopedic surgery consultation report, and the February 2004 
VA orthopedic examination would warrant a 0 percent rating if 
strictly rated under the range of motion Diagnostic Codes 
5260 and 5261.  The Board notes that an April 2007 VA 
treatment entry did refer to extension of +10 degrees which 
would still be rated no more than 10 percent disabling under 
Diagnostic Code 5261.  Further, the March 2007 VA orthopedic 
examination report noted that there was no additional 
limitation of motion or functional impairment of the right 
knee and no flare-ups.  The examiner indicated that there 
appeared to be mild to slight limitation of the movements of 
the right knee because of the pain and that the veteran was 
able to tolerate the pain during the movements.  The examiner 
also stated that there was no limitation because of weakness, 
fatigue, or repetitive use, and that incoordination and 
fatigability were not noted.  Additionally, the February 2004 
orthopedic examination indicated that the range of motion of 
the veteran's right knee was additionally limited by pain and 
weakness to 90 degrees flexion, but not limited by fatigue, 
lack of endurance, or incoordination.  

Even considering the effects of pain during use and flare-
ups, there is no probative evidence that right knee motion is 
limited to the degree required for a 30 percent rating under 
Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  However, the 
March 2007 examination revealed no objective evidence of 
instability, with negative McMurray's test, Lachman's test, 
and drawer test.  Thus, a separate rating for instability and 
limitation of motion is not warranted.  

Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  In this case, the evidence does not establish that the 
veteran has experienced flexion limited to 45 degrees, even 
considering complaints of pain.  In the absence of 
compensable limitation of both flexion and extension, a 
separate rating under Diagnostic Codes 5260 and 5261 are not 
warranted.  See VAOPGCPREC 9-2004.  

The weight of the evidence demonstrates that the veteran's 20 
percent rating assigned adequately addresses the 
symptomatology presently experienced.  As the preponderance 
of the evidence is against the claim for an increased rating 
for this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a right knee disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


